Case 1:16-cV-00183-SPB Document 113 Filed OB aHe0 Page 1 of 10

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RHONSHAWN JACKSON : C.A. No. 16-133 ERIE
PLAINTIFF
vy. : District Judge Baxter

FILED

PA DEPARTMENT OF CORRECTIONS, et al;

DEFENDANTS : AUG 24 2020
CLERK U.S. DISTRICT COURT
PLAINTIFF'S PRETRIAL NARRATIVE STATEMENT: WEST. DIST. OF PENNSYLVANIA

 

Pursuant to this court's order, Plaintiff, Rhonshawn Jackson pro se, submits the following

pretrial narrative statement;
1. Factual and Legal Contentions pursued

The State Correctional Institution at Forest & Albion had a custom of failing to supervise
& discipline its employees, That failure led to a culture of terrorism, cyclical abuse of
prisoners & a disregard for prisoners constitutional rights, Plaintiff is one victim among

thousands.

During his incarceration at 5CI-Forest from 2014 -— December of 2015, the defendants subjected
plaintiff to a campaign of harassment & abuse as part of an unwritten policy of establishing
dominance through brutality & retaliating against prisoners who had the courage to file srie~
vances or speak out against it. The defendants violated plaintiff's First, Eighth,& Fourteenth
Amendment rights, among other things,& defamed his character by labeling him a "rat" & a
"snitch" every time plaintiff utilized the defendants grievance policy to report the abuses ~
& retaliation he endured, as well as planting contraband in plaintiff's cell so that plaintiff
would receive additional time in solitary confinement which is what happened,& the defendants
alse wrote fabricated misconduct reports & destroyed plaintiff's legal materials/personal
property in an attempt to deter plaintiff & other inmates from filing any further grievances
& lawsuits,& subjecting him to psychological/mental torture via excessive segregation in

hopes that plaintiff would kill himself,

BACKGROUND:
Plaintiff was transferred to SCI-Forest in October of 2014. Although plaintiff committed

no disciplinary infraction, he was immediately placed in the Restricted Housing Unit(RHU),

the next morning, where he remained at for three whole weeks until he was seen by the PRC.
 

Plaintiff suffered arypics! 8 stenrticane Halusity. fe Wet aed "Ph PeifaciBh for 23 hours
each day. He received only one hour of "exercise". He was fed in his cell with his food passed
to him on an uncovered tray through a slot in the door. His living quarters were grossly
unsanitary & he did not have access to cleaning supplies. He had little to no access to any
laundry services,& he had absolutely no access to education, recreational, or vocational
activities or other sources of mental stimulation. Moreover, like other prisoners in the

RHU, plaintiff had severely limited access to the law library. After being forced to endure
this type of cruel & unusual punishment for no penelogical reason at all for (3) weeks, plain-
tiff was released to general population, only to be further retaliated against because he

would not stop filing grievances & reporting abuses.
THE INCIDENTS:

The first major incident took place in Juné/July of 2014, when plaintiff was setup & sent
to the RHU at SCI-Forest, so that all of his personal property could be stolen by the guards
who packed up his cell contents. Due to the fact that plaintiff is a "7-Code" & is not permit-
ted to have any cellies, only guards can pack up his cell contents & handle his property.
After plaintiff filed a grievance about the theft of his property & won, he was forced to
settle for less than what his property was worth or receive no reimbursement at all. Plaintiff

appealed this ultimatum & received no response.

The June/July incident was only the beginning. Two months later, in September of 2014,
defendant McNaughton came & conducted a “harassing cell search" of plaintiff's cell,& confis-
cated all of plaintiff's DOC policies due to plaintiff referencing certain sections of the
policy that the defendants were violating in his grievances. Plaintiff filed a grievance
about this incident, only to have defendant Haggerty deny his grievance. Plaintiff appealed
to the Facility Manager & won all of his DOC policies back. Plaintiff later discovered that
it was defendant Haggerty that ordered defendant McNaughton to confiscate all of his BOC
policies.

The next month, October of 2014, plaintiff was once again setup & placed in the RHU,& this
time all of his plaintiff 's personal books, commissary, legal books,& cosmetics were stolen
out of his property by the guards who packed up his cell contents due to plaintiff filing
grievances. Plaintiff filed a grievance concerning the theft of his property again,& again
won his grievance. Yet, the defendants refused to reimburse plaintiff for his property even
after the grievance officer stated in his decision that plaintiff should be reimbursed for
all of his stolen property. Plaintiff appealed to the Facility Manager & received no response.

Plaintiff continuously filed grievances about the retaliation & abuses that he endured,
only to be repeatedly setup & placed back into the RHU so that his property could be stolen

again.
os sue 6, 5 ARS LPP LE ELE sito na

plaintiff was locked up in the RHU, defendant Hacherl waited until the next shift to send

 

 

defedants Constanzo & McNaughton to plaintiff's cell to plant a piece of sharp plastic in
between plaintiff's locker so plaintiff could get disciplinary time in the RHU, which natu-
rally happened. Plaintiff received (45) days in the RHU for this unlawful cell search which
was not in accordance with policy. This unlawful cell search was done in retaliation for
the grievances plaintiff filed against defendant Hacherl's underlings & peers. defendants
McNaughton & Constanzo planted contraband in plaintiff's cell in retaliation for plaintiff

filing grievances.

On 6/16/15, inmate Talley witnessed defendants Constanzo & McNaughton plant the contraband
in plaintiff's cell,& reported what he saw to the Unit Sgt, only to be threatened to be placed
in the RHU for lying on staff_if he didn't keep his mouth shut.

Also on June 16, 2015, inmate Webb witnessed defendants Constanzo & McNaughton plant contra-
band & inmate Webb let defendant McNaughton know that he saw him plant the contraband in
plaintiff's cell, only to Have defendant McNaughton deny inmate Webb his dinner meal & then
give him a warning to keep his mouth shut. Then on July 13, 2015, due to inmate Webb continu-
ously exposing the planting of contraband in plaintiff's cell, inmate Webb was setup while
he was in the yard by having his cell unlawfully searched by defendant McNaughton & having
the same contraband that was planted in plaintiff's cell, now placed in inmate Webb's cell
causing inmate Webb to receive (60) days in the RHU.

In July Of 2015, plaintiff was taken to speak to defendant Haggerty for an interview. Defen-
dant Haggerty asked plaintiff if he knew anything about the distribution of drugs into the
facility & the death of an prisoner. After plaintiff let defendant Haggerty know that he
didn't know anything, defendant Haggerty let plaintiff know that if he didn't want to be
involved in the investigation of the dead inmate, then plaintiff needed to stop snitching
on the Security Office in his grievances,& was then escorted back to his cell.

A couple days later, a State trooper & Internal Affairs came to speak to plaintiff about
the large quantities of illegal drugs that were being distributed in the facility & the death
of the inmate that defendant Haggerty asked plaintiff about & plaintiff let the trooper &
Internal Affairs know that he didn't know anything. Defendant Carter was also at this meeting
& gave the State Trooper a letter that plaintiff was supposed to have allegedly wrote. Upon
plaintiff seeing that the letter was altered & plaintiff's signature was forged on it, along
with the fact that plaintiff's outgoing mail was being illegally opened, plaintiff asked
defendant Carter about the illegal searching of his mail, only to be told by defendant Carter
that defendant Hacherl authorized the illegal reading of plaintiff's outgoing mail. After
hearing this, p1GAser tt] GeeP G43 8S Pike bau eat fis c&llPhOStRal Ge Ragh waite a grievance

about what had just occurred.

On July 30, 2015, the day after I filed a grievance against the defendants about the illegal
searching of my outgoing mail, defendant Oberlander called a surprise PRC meeting. At this
meeting, defendant Oberlander let plaintiff know that if he didn't refrain from filing griev-
ances against the Security Office,& sign off on the grievance about. his mail, then plaintiff
would be in the RHU for a long time. When plaintiff refused to sign off on the prievance
he filed about his mail, defendant Oberlander sent plaintiff back to his cell to think about
what he had just been told, leaving pleintiff living in fear, paranoia, mental pain & anguish,
without any form of relief.

That night, plaintiff received a "new other report" stating that plaintiff would be placed

on the Restricted ‘Release List(RRL), which is indefinite solitary confinement. -

At the end of August of 2015, inmate Billingsley was placed in the RHU under investigation.
Defendant Carter interviewed inmate Billingsley & told him that he was being placed back
on the RRL after just getting off of the RRL after (14) years. When inmate Billingsley asked
defendant Carter why this vas happening, defendant Carter let inmate Billingsley know that
he could stop him from going back on the RRL if he had some incriminating information about
plaintiff. When inmate Billingsley told defendant Carter that he didn't have any incriminating
information about plaintiff, he was then taken back to his cell, Two weeks later, on September
7, 2015, inmate Billingsley was informed that he was placed back on the RRL without ever

receiving a misconduct or an opportunity to challenge the vote sheet.

On October 12, 2015, plaintiff was moved to K-Block's RHU due to helping other inmates
with their legal cases, filing grievances,& reporting abuses. During an inventory of plain-
tiff's property, defendant Gilara kept referring to plaintiff as "Shiz" & when plaintiff
respectfully asked defendant Gilara to stop referring to him as "Shiz", defendant Gilara
then wrote the name "Shiz" on plaintiff's property receipt in bold print. Plaintiff let defen-
dant Gilara know that he,was filing a grievance against him for his unprofessional conduct
after he gets his legal property,& defendant Gilara confiscated all of plaintiff's legal
property & then told plaintiff that defendant Carter authorized hin to do it, Plaintiff let
defendant Gilara know that he has a legal exemption from the Superintendent, but defendant
Gilara still ignored plaintiff's legal exemption & continued to search plaintiff's legal
property until he came across a (28) page anticipated lawsuit that plaintiff was filing,
with (3) inmate affidavits attached to it, against defendant Carter & others,& then threw
it in the trash right in front of plaintiff without giving plaintiff a confiscation sheet
so that plaintiff could challenge the confiscation.

On the night of 10/12/15, inmate Balmer witnessed plaintiff & defendant Gilara arguing
 

about the illegal Ffsposat “oP nese DIgy a eabede ald eg | Ohare Ba tne asia! Vefendant
Gilara why he threw plaintiff's lawsuit in the trash & confiscate all of his legal materials,&
defendant Gilara said that he did it because plaintiff was running his mouth & defendant

’ Garter is a good friend of his.

On November 1, 2015, plaintiff was moved back to J-Block.

On 11/6/15, plaintiff received his grievance response back from the grievance that he had
filed against defendant Gilara,& the grievance was upheld in plaintiff's favor & defendant
Gilara was ordered to return all of plaintiff's legal property to him.

The very next day on p/7/15,- after defendant Gilara was ordered to return all of plaintiff's
legal property back to hin, defendant came on plaintiff's pod & told inmate Bornman that plain-—
tiff was a "rat" & was snitching on him in his grievances & that he need to be "dealt with".
‘Defendant Gilara then let inmate Bornman know that he would "look out" for anybody that would
assault plaintiff for him. .

On 11/12/15, defendant Carter called inmate Hillegas to an interview,& at this interview,
defendant Carter asked inmate Hillegas if he knew plaintiff & inmate Hillegas replied that
he didn't know plaintiff, Defendant Carter then told inmate Hillegas that plaintiff has been ~
snitching on the Security Office & that if inmate Hillegas & his cousin "took care of" plaintiff
& “kept him in line", then defendant Carter would make sure that inmate Hillegas & his cousin
Griffith got released from the RHU,

The whole time that plaintiff was being retaliated against by the defendants in this action,
he was losing sleep, not eating, worrying, stressed out, suffering from psychological pain,
mental pain & anguish, as well as depression, due to the defendants threatening to pin the
death of another inmate on plaintiff if he didn't sign off on the grievance he filed against
the defendants in this action and stop reporting abuses. Plaintiff didn't sign off on his grie-
vances against the defendants or stop reporting abuses because if he was killed by the defen-

dants he wanted his family & friends to know who had murdered him & why.

On 12/2/15, plaintiff sent a (21) page lawsuit with (9) inmate affidavits attached to it
to the law library at SCI-Forest so that it could be copied,& hours later plaintiff was told
to pack up his belongings cause he was being transferred to SCI-Albion. .

On 12/9/15, while at SCI-Albion, plaintiff received his copies of his lawsuit from SCI-Forest.
Along with his copy of his lawsuit was his copy of his affidavit he had just received from
Keyon Sloane, which was "newly discovered evidence" because this affidavit was proof that it~

was someone else who committed the murder that plaintiff received a Life sentence for.
On 12/13/15, Case tes Bs; wor Pee ne gcune Bb 43s nb BG eg QB /aL/2p wot of Ong back the

same day so he didn't need to pack up his cell contents because he would be coming back to

his same cell.

On 12/14/15, plaintiff was taken to his one day court date & brought back to his same cell.
When plaintiff's cell was opened he immediately noticed that his cell was completely empty
& all of his cell contents were gone. Plaintiff asked the guards where his cell property was ©
at & he was told that the first shift has his property.

On 12/15/15, plaintiff asked defendant O'Brien where his property was at & defendant O'Brien
said that he didn't know. Upon hearing this, inmate Robinson immediately got on the door &
let plaintiff know that defendant O'Brien threw away all of plaintiff's legal/personal property
due to plaintiff filing grievances & lawsuits. Inmate Robinson even let plaintiff know that
other inmates spoke up about defendant o'Brien throwing away all of plaintiff's legal/personal
property, only to have defendant O'Brien tell the other inmates that if they didn't want the -
same thing to happen to them then they shouldn't follow in plaintiff's footsteps by filing
grievances & lawsuits. Plaintiff filed a grievance about this incident, only to have defendant
Martucci conspire with defendant O'Brien's retaliatory actions by making sure that no grievance

officer that she assigned to my grievance answered it.

On 3/8/16, due to plaintiff filing a grievances & lawsuits against defendant O'Brien % other
correctional defendants, defendant O'Brien denied plaintiff his law library with inmate Jacobs
& any other law libraries that plaintiff signed up for. Plaintiff asked defendant O'Brien why
he kept retaliating against him & why he threw plaintiff's legal/personal property away & then
‘defendant O'Brien told plaintiff that its because plaintiff keeps filing grievances & lawsuits
& somebody has got to stop plaintiff from filing grievances & lawsuits. Upon saying this to
plaintiff, another inmate named Ramirez told defendant O'Brien that he was wrong for retaliating
against plaintiff & throwing away plaintiff's legal/personal property ,& defendant O'Brien told
inmate: Ramirez that he needed to mind his business if he ever wanted to get out of the RHU.

Through the deliberate indifference of the supervisory defendants in this case, the State ~
Correctional Institutions at Forest & Albion,& the supervisory defendants are liable for the
injuries that plaintiff suffered for its policy, practice or custom of failing to properly
investigate grievances & allegations against staff, failing to discipline employees for their
violation of policy & Code of Ethics,& their failure te process grievances & other evidence,&
not ensuring constititionally living conditions. Defendants retaliated against plaintiff &
obstructed plaintiff's grievances to conceal these violations & to deter plaintiff & other

inmates from reporting abuses & violations by correctional officers.

IT. WITNESSES TO BE CALLED:
l.

Ve

Case 1:16-cv-00133-SPB
Michael Clark

SCI-Albion
10745 Route 18
Albion, Pa 16475-0001

Supervisory Liability/Damages

Roni Martucci

SCI-Albion

10745 Route 18

Albion, PA 16475-0001
Supervisory Liability/Damages

Captain Campbell

SCI-Albion

10745 Route 18

Albion, PA 16475-0001
Supervisory Liability/Damages

Sarah Siegel

SCI-Forest

286 Woodland Drive

P.O. Box 307

Marienville, PA 16239-0307
Supervisory Liability/Damages

James Blicha

SCI-Forest

286 Weedland Drive

P.O. Box 307

Marienville, PA 16239-0307
Supervisory Liability/Damagas

Robert Ramirez #EG-5483
SCI-Albion

10745 Route 1&

Albion, PA 16475-0001
Liability /Damages

Antonio Ortiz #GN-2351
SCI-Benner
301 ‘Institution Drive

Document 113 Filed 08/21/20 Page 7 of 10
Bellefonte, PA G58 1:16-cv-00133-SPB Document 113 Filed 08/21/20 Page 8 of 10
Liability/Damages

8. Chris Balmer #GX~5754
SCI~Frackville
'1111 Altamont Boulevard
Frackville, PA 17931-2699
Liability /Damages

9, Vincent Talley #EE-4642
SCI-Chester
600 E, 4th Street
Chester, PA 19013-4551
Liability/Damages

10, Kevin Billingsley #CC-0124
SCI-Benner .
301 Institution Drive
Bellefonte, PA 16823
Liability/Damages

11. Johnathan Hillegas #KC-5549
SCI~Forest
286 Woodland Drive
P.O. Box 307
Marienville, PA 16239-0307
Liability/Damages

12, Philip E. Bornman #HL-7919
SCI-Forest
286 Woodland Drive
P.O. Box 307
Marienville, PA 16239-0307 .
Liability/Damages

13. Elijah Sewell Griffith #HE-0690
SCI-Forest
286 Woodland Drive
P.O, Box 307
MArienville, PA 16239-0307 —
Liability/Damages
14. Michael Webb #20 Grr" 00133- “SPB Document 113 Filed 08/21/20 Page 9 of 10

SCI-Forest

286 Woodland Drive

P.O. Box 307

Marienville, PA 16239-0307

Liability/Damages  -
15, Plaintiff may present any necessary rebuttal witnesses.
16. Plaintiff may present any witness listed in Defendants' Pretrial Statement.
17. Plaintiff may amend this witness list at any time, at or before trial,

ITI. LEGAL ISSUES;

1, Plaintiff may seek to address a situation where there are no African Americans in the
array for the jury selection.

2. Stipulations as to the authenticity or admissibility of any witness or document.

3. Plaintiff cannot wear a electroshock belt because of injuries & because he will be biased
& prejudiced against in light of the jury.

IV. DAMAGES:

Plaintiff values his pain & suffering & permanent psychological injuries at $350,000 minimum

Respe iiee 3
woe pect ee

Rhonshawn Jack&eh 0 AGWL4530
SCI-Rockview

1 Rockview Place
Bellefonte, PA 16823

Dated: August |§, 2020.
Case CERT IATY OF SERVICE 10 of 10

L, Rhonshartal Tackoon FRO CE, Hereh ctich yy thal
On hae IS Lb, L couse fo be Sek Jd a7 Ue and

(iiloo cop y HR foRE yoiv drcumen? Tit lel Hint jpe

‘Guedkivl (\apta tive shikemew fo the names dived yl Jess

Dalom VV Cast Class posteqe yn WG Mae |

OF Fice 4 Apkncy beneie Z

clos Timothy Wo22ccn /
Satt A» beat 4
115 | Wate Jnoat Pie

(Nervan ine l gye L
Pred hy Pa yrer

(\ ales! hee? 15 LID,
bys pada,
d Rowe sun Nacked

FEWeW7d
(Ld St
